Case 1:19-cr-00850-JSR Document 85 Filed 10/14/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ween ect eee --- -xX
UNITED STATES OF AMERICA
— Vv. —
19 Cr. 850 (ISR)
PARKER H. PETIT and WILLIAM TAYLOR,
Defendants.
eam ta ven met ~~ - xX

 

Pre | Order

[hereby authorize Courtroom Connect, a Southern District of New York contracted vendor,
to provide the parties in the United States v. Parker H. Petit and William T aylor, 19-cr-00850 (JSR)
with internet connectivity, including permission to bring external internet router to the Court, as
well as Remote Real Time transcript feed that can be viewed by Court authorized individuals
outside of the courthouse for the duration of the proceedings set to begin on October 26, 2020.
Courtroom Connect can proceed to make arrangements with the District Executive Office of the
Court. The approved attorneys and staff on the case may bring in the necessary electronic devices

to connect to the Courtroom Connect Service.

SO ORDERED:

(oftafac

Date

United States District Jtidge Jed S. Rakoff

 

 

 

 

 

 

 

 
